DETAILED ACTION
 	Claims 1, 6, 7 and 13-14 are pending, claims 2-5, 8-12 and 15-20 have been cancelled.

 	This action is in response to the amendment filed 4/1/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s amendment overcome the prior objection.


Claim Objections
Applicant’s amendment overcome the prior claim objections.

Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejections.






EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Cohn on 4/20/2022.
The application has been amended as follows: 
In the claims;
Claim 1, line 17, “mounted to” has been changed to - -surrounded by - -.
The change is made to correct the claim language to match the drawing.
In the specification:
Page 3, paragraph 07, line 5, “mounted to a float” has been changed to - -surrounded by a float - -.
Page 3, paragraph 08, line 4, “mounted to a float” has been changed to - -surrounded by a float - -.
The change is made to correct the claim language to match the drawing.

Allowable Subject Matter
Claims 1, 6, 7, 13 and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753